Case 1:20-cv-01228-CFC Document 20 Filed 12/23/20 Page 1 of 2 PageID #: 1304




                   IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF DELAWARE



WSOU Investments, LLC d/b/a                 C.A. No. 20-1228-CFC
Brazos Licensing and Development,           C.A. No. 20-1229-CFC
                                            C.A. No. 20-1231-CFC
                Plaintiff,
                                            C.A. No. 20-1232-CFC
      v.                                    C.A. No. 20-1233-CFC

Xilinx, Inc.,

                Defendant.


                             WORD COUNT CERTIFICATION

      The undersigned hereby certifies that Defendant Xilinx, Inc.’s Opening Brief

in Support of its Motion to Transfer Venue Pursuant to 28 U.S.C. § 1404 contains

4,973 words (exclusive of the cover page, table of contents, table of authorities,

and signature block) in Times New Roman 14-point font, counted using Microsoft

Word’s word count feature.
Case 1:20-cv-01228-CFC Document 20 Filed 12/23/20 Page 2 of 2 PageID #: 1305




December 23, 2020                    YOUNG CONAWAY STARGATT &
                                     TAYLOR, LLP
OF COUNSEL:
Hilda C. Galvan                       /s/ Anne Shea Gaza
JONES DAY                            Anne Shea Gaza (No. 4093)
2727 North Harwood Street            Robert M. Vrana (No. 5666)
Dallas, TX 75201-1515                Beth A. Swadley (No. 6331)
(214) 969-4556                       Rodney Square
hcgalvan@jonesday.com                1000 North King Street
                                     Wilmington, DE 19801
David B. Cochran                     (302) 571-6600
JONES DAY                            agaza@ycst.com
901 Lakeside Avenue                  rvrana@ycst.com
Cleveland, Ohio 44114-1190           bswadley@ycst.com
(216) 586-7029
dcochran@jonesday.com                Attorneys for Xilinx, Inc.

Thomas W. Ritchie
JONES DAY
77 West Wacker Dr.
Chicago, IL 60601-1692
(312) 269-4003
twritchie@jonesday.com




                                     2
